EXHIBIT 10.26

WAIVER, CONSENT AND THIRD AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

WAIVER, CONSENT AND THIRD AMENDMENT, dated as of August 27, 2007 (the “Third
Amendment”), to the Financing Agreement referred to below, by and among
(i) ENHERENT CORP., a Delaware corporation (“enherent” or the “Parent”), and
each Subsidiary of Parent listed as a borrower on the signature pages thereto
(together with the Parent, each, a “Borrower” and collectively, the
“Borrowers”), and (ii) ABLECO FINANCE LLC, a Delaware limited liability company
(“Ableco”) as lender and as agent (in such capacity, the “Agent”) for itself and
each Person that purchases any portion of Ableco’s rights and obligations under
the Financing Agreement pursuant to Sections 2.07 and 10.07 thereof
(collectively with Ableco, the “Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement;

WHEREAS, the Borrowers have (a) notified the Lenders that the Tudor Notes and
the EFG Notes have been amended and restated in their entirety and were replaced
with new notes, copies of which are attached hereto as Exhibit A (the “New
Subordinate Notes”) and (b) requested that the Lenders (i) waive any Event of
Default that might otherwise arise under Section 8.01(d) of the Financing
Agreement as a result of the Borrowers’ amending and restating the Tudor Notes
and the EFG Note in violation of Section 6.02(r) of the Financing Agreement and
(ii) amend Section 6.03(a) of the Financing Agreement; and based upon the terms
and conditions set forth herein, the Lenders have agreed to such waiver;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.1 Definitions in Third Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

1.2 Amendment to the Financing Agreement. Section 6.03(a) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

“(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, at the
end of the fiscal quarter of the Parent and its Subsidiaries at the end of any
fiscal quarter of the Parent and its Subsidiaries to be less than 1.0 to 1.0;
provided that for the purpose of calculating the Fixed Charge Coverage Ratio for
the fiscal quarter of the Parent and its Subsidiaries ending December 31, 2007,
the payment of $212,500 required to be made by the Borrower under
Section 2.02(c) of this Agreement shall be excluded from clause (ii)(A) of the
definition of Fixed Charge Coverage Ratio.”



--------------------------------------------------------------------------------

2. Waiver and Consent.

(a) Subject to Section 3 hereof, the Lenders consent to, and waive any Event of
Default that would otherwise arise under Section 8.01(d) the Financing Agreement
as a result of the Borrowers’ failure to comply with Section 6.02(r) of the
Financing Agreement due to the amendment and restatement of the Tudor Note and
the EFG Notes and the replacement of such notes with the New Subordinated Notes.

(b) The waiver in this Section 2 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

3. Conditions to Effectiveness. This Third Amendment shall become effective only
upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Third Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Third
Amendment Effective Date shall be correct on and as of the Third Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default (other than the Event of Default waived by Section 2 hereof)
shall have occurred and be continuing on the Third Amendment Effective Date.

(b) The Agent shall have received counterparts of this Third Amendment which
bear the signatures of each Borrower.

(c) The Agent shall have received copies of the New Subordinated Notes.

(d) All legal matters incident to this Third Amendment shall be satisfactory to
the Agent and its counsel.

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Third Amendment Effective Date shall
be correct on and as of the Third Amendment Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
(or any schedules

 

-2-



--------------------------------------------------------------------------------

related thereto) expressly relate solely to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
date); and no Default or Event of Default (other than the Event of Default
waived by Section 2 hereof) shall have occurred and be continuing on the Third
Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Loan Party (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Third Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

(c) Authorization, Etc. The execution, delivery and performance by such Loan
Party of this Third Amendment, and the performance by such Loan Party of the
Financing Agreement, as amended hereby, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene such Loan Party’s charter
or by-laws, any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Loan Party of this Third Amendment, or for the performance of the Financing
Agreement, as amended hereby.

(e) Enforceability of Loan Documents. Each of this Third Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Loan Party is a party is a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

5. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Third Amendment Effective
Date all references in any such Loan Document to “the Financing Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this Third
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent or any Lender, or to grant to
the Agent or any Lender a Lien on any collateral as security for the Obligations
of such Borrower from time to time existing

 

-3-



--------------------------------------------------------------------------------

in respect of the Financing Agreement and the other Loan Documents, such pledge,
assignment and/or grant of a Lien is hereby ratified and confirmed in all
respects.

6. Miscellaneous.

(a) This Third Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Third Amendment for any
other purpose.

(c) This Third Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

(d) Each Borrower hereby acknowledges and agrees that this Third Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Third Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Third Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Third Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:  

/s/ Pamela Fredette

Name:   Pamela Fredette Title:   Chief Executive Officer & President AGENT and
LENDER:

ABLECO FINANCE LLC, as lender and agent, on behalf of itself and its affiliate
assigns

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   President

 

-5-